       Case 3:18-cv-00607-MMD-CLB Document 33 Filed 08/24/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA



PHILLIP HUGHES,            )                    3:18-CV-0607-MMD-CLB
                           )
           Plaintiff,      )                    MINUTES OF THE COURT
                           )
      vs.                  )                    August 24, 2020
                           )
LISA WALSH, et al.,        )
                           )
           Defendants.     )
__________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:                LISA MANN            REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       A scheduling order was issued on April 24, 2020 which set the dispositive motion
deadline on August 24, 2020 (ECF No. 25). Defendants have now filed a motion for a 120-
day extension of time to file a dispositive motion due to the “stay at home” directive issued
on April 1, 2020 due to the COVID pandemic.

       The “stay at home” directive was issued 145 days ago. The Court, the AG’s Office,
other government agencies, and private attorneys have been working under the current
COVID restrictions for months now. There has been more than sufficient time to adjust to
the work from home orders and this reason alone will no longer be a sufficient basis for
extensions of time. Therefore, defendants’ motion for extension (ECF No. 25) is
GRANTED in part. Defendants shall have thirty days until September 23, 2020 to file a
dispositive motion.

      IT IS SO ORDERED.

                                                DEBRA K. KEMPI, CLERK

                                         By:             /s/
                                                Deputy Clerk
